Title: To James Madison from John Madison, 17 February 1804
From: Madison, John
To: Madison, James



Dear Sir
Charles Town February 17th. 1804
I have hear given you a few reflections on eloquence, the impressions of which I recieved from ancient history. I condemn them myself as being intermingled with simplicity. But when you take into consideration the unexperienced mind of their authr, and his little knowledge of humman nature, you may perhaps give them a better reception.
Their is nothing in a publick speaker of more advantage than elocution. If he possesses a sweet and persuasive eloquence he will never fail of gainin the attention of his auditors; he may amuse them for a short time with a gentle eloquence, and when he has their attention properly fixed he may lead into the field of argument without the least danger of loseing their attention.
But if the suject requirs a long discourse, and needs the aid of a lengthy train of sylogistical reasoning, it may perhaps appear to some to be tiresome and dissagreeable, and they may direct their attention to some other object. When he percieves this he may by the irresistable charms of oratory again call their attention, and again lead them to argument.
In Athens the orators war considered as the principle bulwark of the empire, and the defenders of the liberties of mankind, and may I not with truth and justice say frequently the cause of the declention and ruin of many a flourishing empir, and ensla[v]eing many a happy people.
The eloquence of Demosthenes far surpassed any other Grecian orator, his orations war calculated to pleas, persu[a]de, and improve. But they had rather a tendency [to] deprive his hearers of their free and independnt opinions, by their being addressed to the passion. When reflecting upon the natural defects which this great man had to cumbat with, and at length entirely overcame them, and the great [a]dvantage of eloquence, I am filled with hope, pursue my studies with ardour and look foward to the happy period when I shall be usefull to my cuntry.
I hav nearly compleeted the study of ancient history and am undetermined what to study next. I expect to go to my father in March.
Excuse my conciseness as I am pressed for Time. Give my compliments to m[y] aunt. Yours
John Madison
P. S Nothing would give me mor pleasure than to recieve from you a letter.
 

   
   RC (ViU). Docketed by JM.



   
   Demosthenes (ca. 385–322 B.C.) overcame the handicaps of a weak constitution and a speech impediment to become one of Greece’s greatest orators (Smith, Dictionary of Greek and Roman Biography and Mythology, 1:981, 982, 987).


